301 F.2d 520
112 U.S.App.D.C. 196
Isaac R. LAWSON, Appellant,v.UNITED STATES of America, Appellee.
No. 16674.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 16, 1962.Decided Jan. 25, 1962.

Mr. James D. Newton, Washington, D.C., with whom Mr. James M. Earnest, Washington, D.C., (appointed by the District Court) was on the brief, for appellant.
Mr. John R. Schmertz, Jr., Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson and Luke C. Moore, Asst. U.S. Attys., were on the brief, for appellee.  Messrs. Arnold T. Aikens and Robert Brewer Norris, Asst. U.S. Attys., Washington, D.C., also entered appearances for appellee.
Before WILBUR K. MILLER, Chief Judge, and WASHINGTON and DANAHER, Circuit Judges.
DANAHER, Circuit Judge.


1
Appellant was indicted for violation of D.C.Code, 22-505(a) (1961) in that he had assaulted, resisted, impeded and interfered with an officer of the Metropolitan Police Department who was then engaged in the performance of his official duties.  At the time, appellant had been placed under arrest and the officer was at a call box, sending for the police patrol.  Although there was a conflict, there was evidence from which the jury could have concluded as it did conclude, that the officer was attacked when the appellant sought to effectuate his escape.  Appellant's court-appointed counsel have earnestly urged all that could be said in appellant's behalf but we find no error affecting substantial rights.


2
Affirmed.